
	
		II
		109th CONGRESS
		2d Session
		S. 2884
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2006
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To facilitate and expedite direct refunds to coal
		  producers and exporters of the excise tax unconstitutionally imposed on coal
		  exported from the United States.
	
	
		1.Special rules for refund of
			 the coal excise tax to certain coal producers and exporters
			(a)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
				(1)a coal producer
			 establishes that such coal producer, or a party related to such coal producer,
			 exported coal produced by such coal producer to a foreign country or shipped
			 coal produced by such coal producer to a possession of the United States, the
			 export or shipment of which was other than through an exporter, or an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
				(2)such coal
			 producer or exporter filed a return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
				(3)such coal
			 producer or exporter files a claim for refund not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
				then the
			 Secretary of the Treasury shall pay to such coal producer an amount equal to
			 the tax paid under section 4121 of such Code on such coal exported by the coal
			 producer or a party related to such coal producer, or to such exporter in an
			 amount equal to $0.825 per ton of such coal exported by the exporter or such
			 coal that the exporter caused to be exported. This section applies only to
			 claims on coal exported on or after October 1, 1990, through the date of the
			 enactment of this Act.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a credit or refund of tax
			 imposed by section 4121 of such Code on such coal has been allowed or made to,
			 or if a settlement with the Federal Government has been made with and accepted
			 by, the coal producer, a party related to such coal producer or the exporter,
			 of such coal, as of the date that the claim is filed under this section with
			 respect to such exported coal. For purposes of this subsection, the term
			 settlement with the Federal Government shall not include any
			 settlement or stipulation entered into as of the date of the enactment of this
			 Act, the terms of which contemplate a judgment concerning which any party has
			 reserved the right to file an appeal, or has filed an appeal.
			(c)Subsequent
			 refund prohibitedNo refund shall be made under this section to
			 the extent that a credit or refund of such tax on such exported coal has been
			 paid to any person.
			(d)Coal producer
			 definedFor purposes of this section, the term coal
			 producer means the person in whom is vested ownership of the coal
			 immediately after the coal is severed from the ground, without regard to the
			 existence of any contractual arrangement for the sale or other disposition of
			 the coal or the payment of any royalties between the producer and third
			 parties. The term includes any person who extracts coal from coal waste refuse
			 piles or from the silt waste product which results from the wet washing (or
			 similar processing) of coal.
			(e)Exporter
			 definedFor purposes of this section, the term
			 exporter means a person, other than a coal producer who does not
			 have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to sell or export such coal to a third party on behalf of
			 the producer or seller of such coal and—
				(1)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
				(2)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
				(f)Related party
			 definedFor purposes of this section, the term a party
			 related to such coal producer means a person who—
				(1)is related to
			 such coal producer through any degree of common management, stock ownership, or
			 voting control,
				(2)is related
			 (within the meaning of section 144(a)(3) of such Code) to such coal producer,
			 or
				(3)has a contract,
			 fee arrangement, or any other agreement with such coal producer to sell such
			 coal to a third party on behalf of such coal producer.
				(g)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary of the Treasury shall determine whether the
			 requirements of this section are met not later than 180 days after such claim
			 is filed. If the Secretary determines that the requirements of this section are
			 met, the claim for refund shall be paid not later than 180 days after the
			 Secretary makes such determination.
			(h)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary of the
			 Treasury with interest from the date of overpayment determined by using the
			 overpayment rate and method under section 6621 of such Code.
			(i)Standing not
			 conferred
				(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
				(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
				
